It is contended the evidence is not sufficient. The writer agrees with this contention. The witness Bradley testified that he saw Patton pay defendant sixty-five cents and the defendant gave or handed him a bottle containing something like a pint of diluted alcohol to Bradley, who took a drink and placed the same in his, Bradley's, wagon. The allegation as to the purchaser was Patton and not Bradley. Bradley testified substantially that he and Patton were together and Patton asked appellant if he could get him some whisky, or something to drink; that the defendant, Franklin, handed Bradley a pint of diluted alcohol and he took a drink out of it and put it in his wagon and Patton *Page 107 
handed him sixty-five cents. Patton testified that he did not buy any whisky from appellant; that appellant handed Bradley the whisky as a gift to Bradley for Bradley's sick wife, and that after this occurred he asked appellant to get him something to drink and gave him sixty-five cents for that purpose. Failing to get this whisky or intoxicant, appellant subsequently handed the money back to Patton; that this money had nothing to do with the pint of diluted alcohol that Bradley got. Other witnesses testified to the effect that Bradley admitted to others, among them Mr. Moore, attorney for defendant, that he, Patton, did not buy any intoxicant from appellant; and the statements of these witnesses in regard to what Bradley said to them corroborates and sustains the testimony of the witness, Patton. Bradley is under indictment, he says, for boot-legging. The writer is not willing to affirm a case on this character of testimony. It is too flimsy and uncertain, and is too thoroughly contradicted by the evidence of Patton and the statements of Bradley to other witnesses. From any viewpoint of this case, this judgment ought not to have been rendered against appellant.
But the majority of the court, after reading the statement of facts, are of the opinion the judgment should be affrmed. The reporter will copy the statement of facts in full.
The judgment is, therefore, affirmed.
Affirmed.